DETAILED ACTION
	Claims 9-12, 14-16, and 18-24 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
A new 35 USC 112(b) rejection is added as detailed below.
The 102 rejection and the 103 rejection are recast in light of the amendment, declaration, and broad interpretation of the claims as discussed in the new 112(b) rejection, and also expanded to newly added claims 23-24, and with a new reference, Chudzik et al., being added as evidence as detailed below.
A new claim objection is added in view of the amendment as detailed below.
Claim Objections
Claim 9 is objected to because of the following informalities:  in the second to last line, “comprise” should be “comprises.”   Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, 14-16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 9 recites that the functional layer “comprises a monosaccharide” that “is linkable directly or indirectly to the substrate via a functionalization” and which “oligomerizes or polymerizes only upon bonding to the substrate.”  Therefore, the claim requires the presence of a monosaccharide, but does not seem to require that it is linked to the substrate; rather, it is only required that it is capable of being so linked, i.e., “linkable.”  Similarly, the claim language does not appear to require that the monosaccharide has oligomerized or polymerized. Rather, the claim only recites that such oligomerization or polymerization will not take place until the monosaccharide bonds to the substrate.  Indeed, if the oligomerization/polymerization has taken place, then the saccharide would no longer exist in monomeric form.  Dependent claim 15 further recites that the monosaccharide “is functionalized in a form not bonded to the carrier layer or the substrate via at least one reactive double bond.”  This language again implies that the monosaccharide has not undergone oligomerization/polymerization because it is said to be in a form that is not bonded to the carrier layer or the substrate.  Dependent claim 11, however, recites that the functional layer “is bonded to the carrier layer with a covalent bond.”  This language implies that bonding of the monosaccharide to the substrate has taken place, which means that oligomerization/polymerization also has taken place as recited by claim 9.  If the oligomerization/polymerization of the monosaccharide has taken place, however, then the monosaccharide no longer exists, which is in contradiction to the language of base claim 9 which requires the presence of the monosaccharide.  Clarification is required.  The Office further notes that Applicant’s arguments with respect to the claimed invention appear to presuppose that the oligomerization/polymerization of the monosaccharide has taken place.  See, e.g., page 7, 2nd paragraph of Applicant’s remarks, which asserts that the claimed invention results in very homogenous coatings almost entirely free of defects in contrast to the cited art, and points to Figure C of the Monstadt declaration for support for this argument.  Figure C, however, is a depiction of a coating comprising a polysaccharide coating that has already undergone polymerization on the surface (see, e.g., paragraph 26 of the declaration).  As a result, Applicant’s arguments bring into question the metes and bounds of claim 1 concerning whether the claim is to be interpreted as requiring the presence of unpolymerized monosaccharide or rather as requiring a coating comprising a polysaccharide that was formed from the monosaccharide upon bonding to the substrate.  Therefore, claim 1 and its dependent claims are prima facie indefinite such that clarification is required.  
For the purpose of examination in view of the prior art, and in view of the indefinite nature of the functional language of the claims regarding whether the monosaccharide is present or rather has oligomerized or polymerized, the claims have been given their broadest reasonable interpretation, which is that the claims encompass an embodiment wherein the functional layer is formed from a monosaccharide that has not polymerized, as is expressly stated by base claim 1.  
Claim 14 recites that the sugar alcohol, when in its nonfunctionalized form, has a molecular formula of C6H14O6.  Is the sugar alcohol of the product of claim 14 in its functionalized form or is it not in its functionalized form?  Clarification is required.  
Claim 15 recites that the functional layer is “functionalized in a form not bonded to the carrier layer or the substrate via at least one reactive multiple bond,” which renders the scope of the claim unclear.  Does the product of claim 15 comprise a reactive multiple bond or does it not comprise a reactive multiple bond?  Is the functional layer bonded to the carrier layer or substrate layer or is it not bonded to one of these layers?  Clarification is required.  Claim 16 is indefinite for the same reason since it depends from claim 15 but does not clarify the point of confusion.  
Additionally, claim 9 has been amended to delete “form” in line 4, which results in the nonsensical limitation “the sugar alcohol of the functional layer, in its non-functionalized, comprises a sugar alcohol.”  Clarification is required.  This rejection could be overcome by adding the term “form” back into the claim.
Regarding claim 18, this claim uses open-ended Markush language, i.e., “selected from the group comprising,” instead of the standard “selected from the group consisting of” language.  This language is viewed as indefinite because it is not clear whether alternatives other than those listed are intended to be encompassed.  See MPEP 2173.05(h)I.  Clarification is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Willis et al. (US Pat. Pub. 2009/0317443) as evidenced by Chudzik et al. (US Pat. Pub. 2007/0065483).
As to claims 1-18, 20, and 22-24, Willis discloses an implant for a body lumen with non-thrombogenic properties due to a polymeric coating that is firmly bonded to the implant surface, the implant comprising a surface (“substrate”) comprising a first coating (“carrier layer” of claims 2 and 10) comprising a silane compound of formula (II), (an “adhesion promoter” of claims 2-4 and 10-12 and a “silane compound” of claim 24), and a second coating disposed over the first coating comprising a polymer covalently bonded to the primer material (a “functional layer”)(claim 25 of Willis and paragraphs 2-7 and 32), wherein the polymer may comprise sorbitol methacrylate as a comonomer (paragraphs 26 and 76) which is a functionalized sugar alcohol of claims 9, 5-7, and 8, and a functionalized monosaccharide of claims 9, 13-16, 17, and 23 that will result in the indirect covalent bonding of the functional layer to the substrate and the bonding of the functional layer to the carrier layer via the functionalization of the sugar alcohol as recited by claims 1-3 and 9-11 (paragraphs 24 and 32).   
In light of the broadest reasonable interpretation of the claims reading on a medical device wherein the functional layer comprises a monosaccharide due to the indefiniteness of the claims as discussed in the 35 USC 112(b) rejection above, upon implantation the functional layer of the Willis device will comprise monosaccharides as evidenced by Chudzik, which discloses medical implant devices coated with a natural polysaccharide such as amylose or maltodextrin (paragraphs 8 and 34).  Chudzik teaches that polysaccharides in the coating naturally biodegrade into monosaccharides (paragraph 72).  The skilled artisan therefore would recognize that the Willis device similarly will comprise a functional layer comprising monosaccharides as recited by claim 9 due to natural biodegradation of the polysaccharide in the layer.  
Regarding the limitation of claim 9 that the polymerization or oligomerization only takes place upon bonding to the substrate, this limitation results in claim 9 being a product by process claim, such that the patentability of the claim is determined by the structure of the claimed composition and not by the steps by which the composition is created.  As discussed above, the claims have been interpreted as reading on structure wherein the functional layer comprises a monosaccharide that has not yet polymerized.  Consequently, the timing of when the polymerization occurs is not viewed as relevant to the patentability of the claim, since the claims read on a structure wherein the monosaccharide is still present and has not polymerized.  
Regarding claim 18, the surface of the implant may be formed from a metal such as titanium (paragraph 97).  
As to claims 20 and 22, these claims recite that the medical device is for endovascular or cardiovascular applications, and as such these claims are directed to intended uses of the stent.  Willis teaches that the implant may be a stent (paragraph 94), and discusses the use of the stents in coronary arteries (paragraphs 2-3), which is both a cardiovascular application and an endovascular application.  
Response to Applicant’s Arguments
Applicant argues that the Willis coating is formed by dipping the implant into a solution of fully formed polymers, while the present invention involves polymerization only upon bonding to the substrate.  Applicant argues that this difference in process steps results in a different structure wherein the coating is much thinner and more homogeneous and defect free.  Applicant submitted the Monstadt declaration in support of these arguments.
In response, whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Here, Applicant’s evidence of superior properties resulting from the change in the sequence of steps used to form the product is not commensurate in scope with the claims, because the Monstadt declaration tested a coating comprising a polysaccharide coating that has already undergone polymerization on the surface (see Figure C).  Due to the indefiniteness of the claims as discussed in the above 112(b) rejection, however, the claims are currently being interpreted as encompassing an embodiment wherein the coating comprises a monosaccharide that has not in fact polymerized.  There is no evidence of record that such an embodiment exhibits unexpectedly superior properties over the prior art.  Therefore, the rejection is maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as unpatentable over Willis et al. (US Pat. Pub. 2009/0317443) as evidenced by Chudzik et al. (US Pat. Pub. 2007/0065483) and in view of Levi et al. (US Pat. Pub. 2014/0249614).
The teachings of Willis and Chudzik are relied upon as discussed above, but while Willis does not limit the uses of the stents disclosed therein and expressly discloses usage of the stents in coronary arteries, Willis does not expressly disclose that it is suitable for use in neurovascular applications as recited by claim 21.  Nor does Willis expressly teach the use of one of the plastics recited by claim 19 as the substrate material, such as polyurethane or polytetrafluoroethylene.
Levi discloses metallic stents that can be used in neurovascular or cardiovascular applications, and further teaches that the stent may be covered with polyurethane or polytetrafluoroethylene (see Abstract and paragraphs 17 and 149).  
As to claims 19 and 21, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to use the Levi stent that is covered with polyurethane or polytetrafluoroethylene and which is suitable for use in neurovascular applications as the medical device that is coated in the manner disclosed by Willis, since Willis does not limit the usefulness of the coated vascular implant taught therein to any particular vascular application, and Levi expressly teaches stents covered with polyurethane or polytetrafluoroethylene as suitable for use in neurovascular applications, such that the skilled artisan reasonably would have expected that Levi stent could be used as the substrate to which the Willis coating is applied, in order to obtain a stent that advantageously possesses a non-thrombogenic coating that is firmly adhered to the surface of the stent for use in neurovascular applications.
Response to Applicant’s Arguments
Applicant has not submitted any additional, separate argumentation against the 103 rejection.  The 103 rejection is maintained for the same reasons discussed above in response to Applicant’s arguments against the 102 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645